             Case 1:19-cv-08730-JMF Document 56 Filed 04/06/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------ X
                                                                          :
 ANTHONY F. DEBELLIS, also known as Gianfranco,                           :
                                                                          :
                                     Plaintiff,                           :    19-CV-8730 (JMF)
                                                                          :
                   -v-                                                    :          ORDER
                                                                          :
 POLICE OFFICER SOLOMON #15004 et al.,                                    :
                                                                          :
                                     Defendants.                          :
                                                                          :
 ------------------------------------------------------------------------ X

JESSE M. FURMAN, United States District Judge:

        On April 5, 2021, Defendants filed a motion to dismiss the complaint under Rule 12(b) of
the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21) days
after the service of a motion under Rule 12(b) to amend the complaint once as a matter of course.
Because Plaintiff is proceeding pro se, however, the Court will give Plaintiff additional time to
amend the complaint.

        Accordingly, it is hereby ORDERED that, notwithstanding the briefing schedule adopted on
March 5, 2021, ECF No. 48, Plaintiff shall file any amended complaint by May 17, 2021. If
Plaintiff believes that the pleading of additional facts will cure deficiencies identified in the motion
to dismiss, Plaintiff should include those facts in the amended complaint. Plaintiff will not be given
any further opportunity to amend the complaint to address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed, Defendants
shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that they
relies on the previously filed motion to dismiss. If Defendants file an answer or a new motion to
dismiss, the Court will deny the previously filed motion to dismiss as moot.

       If no amended complaint is filed, Plaintiff shall serve any opposition to the motion to
dismiss by May 17, 2021. Defendants’ reply, if any, shall be served by May 31, 2021. At the time
any reply is served, the party represented by counsel shall supply the Court with one, double-sided
courtesy hard copy of all motion papers by mailing or delivering them to the Thurgood Marshall
United States Courthouse, 40 Centre Street, New York, New York.

        Either party may request an extension of the briefing schedule for the motion. A deadline
will be extended if the party demonstrates that its pursuit of the action has been diligent and that
there is a good reason for extending the deadline.
          Case 1:19-cv-08730-JMF Document 56 Filed 04/06/21 Page 2 of 2


      Finally, the Clerk of the Court is directed to mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated: April 6, 2021                              __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                                  2
